                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 STEVEN GATES,

                       Plaintiff,

        v.                                          CAUSE NO. 3:18CV729-PPS/MGG

 L CHASE,
 SHAWNA MORSON,
 J KIENINGER,

                      Defendants.

                                    OPINION AND ORDER

       Steven Gates, a pro se prisoner, filed a complaint alleging that Officer L. Chase

used excessive force against him at the Miami Correctional Facility (Miami) on March

29, 2018. ECF 1. He further complains that two prison officials refused to address his

subsequent prison grievance. Pursuant to 28 U.S.C. § 1915A, I must review a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. Under federal pleadings standards, the plaintiff “must do

better than putting a few words on paper that, in the hands of an imaginative reader,

might suggest that something has happened to [him] that might be redressed by the

law.” Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original).

Instead, the plaintiff must provide sufficient factual matter to state a claim that is

plausible on its face. Ray v. City of Chicago, 629 F.3d 660, 662-63 (7th Cir. 2011).
        Gates is an inmate at Miami. Though the complaint is light on detail, Gates

alleges that on March 24, 2018, Officer L. Chase injured him by slamming the cuff port1

closed on his right hand. Gates alleges Officer Chase did this simply to hurt him. As a

result, Gates received four stitches to his hand. Gates sues Officer Chase for money

damages.

        The “core requirement” for an excessive force claim is that the defendant “used

force not in a good-faith effort to maintain or restore discipline, but maliciously and

sadistically to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009)

(internal citation omitted). “[T]he question whether the measure taken inflicted

unnecessary and wanton pain and suffering ultimately turns on whether force was

applied in a good faith effort to maintain or restore discipline or maliciously and

sadistically for the very purpose of causing harm.” Whitley v. Albers, 475 U.S. 312, 320-21

(1986) (quotation marks and citation omitted). Again, though the complaint is quite bare-

bones, Gates does claim Officer Chase closed his right hand in the cuff port maliciously

to cause him harm. Giving him the inferences to which he is entitled at this stage in the

proceedings, this is sufficient to state a claim against Officer Chase for use of excessive

force in violation of the Eighth Amendment. Thus, Gates may proceed against him.

        Following this incident, Gates filed a prison grievance. He complains that Officer

Morson and Captain Kieninger refused to address the merits of that grievance. He sues




        1 A cuff port is a small opening in a prison cell door which an offender places his hands through

to be handcuffed. This makes it possible to handcuff an offender without opening the cell door first. The
cuff port on the cell door contains a flap that typically opens outward from the top down.


                                                    2
these two officials for not properly investigating his grievance. But, a prisoner has no due

process rights with respect to the prison grievance procedures, and that an official

ignores, mishandles, or denies a prisoner’s grievances does not state a claim under § 1983.

Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011); George v. Smith, 507 F.3d 605, 609 (7th

Cir. 2007) (“Ruling against a prisoner on an administrative complaint does not cause or

contribute to the violation.”) (citations omitted). Therefore, these allegations do not state

a claim against either Morson or Kieninger.

       Finally, Gates also sues Captain Kieninger as Officer Chase’s supervisor. But there

is no general respondeat superior liability under 42 U.S.C. § 1983. George v. Smith, 507

F.3d 605, 609 (7th Cir. 2007). Therefore, this allegation does not state a claim against

Kieninger.

       ACCORDINGLY:

       (1) Plaintiff Steven Gates is GRANTED leave to proceed against defendant

Officer L. Chase in his individual capacity for monetary damages for using excessive

force against him on March 29, 2018, in violation of the Eighth Amendment;

       (2) all other claims are DISMISSED;

       (3) Officer Morson and Captain Kieninger are DISMISSED as defendants;

       (4) the clerk and the United States Marshals Service are DIRECTED to issue and

serve process on Officer L. Chase at the Indiana Department of Correction with a copy

of this order and the complaint (ECF 1) as required by 28 U.S.C. § 1915(d); and




                                              3
      (5) Officer L. Chase is ORDERED to respond, as provided for in the FEDERAL

RULES OF CIVIL PROCEDURE and N.D. IND. L.R. 10.1, only to the claim for which the pro se

plaintiff has been granted leave to proceed in this screening order.

      SO ORDERED on November 5, 2018.

                                                  /s/ Philip P. Simon
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            4
